TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00347-CV



                                         J. T., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee



              FROM THE COUNTY COURT AT LAW OF BASTROP COUNTY
             NO. 14-16648, HONORABLE BENTON ESKEW, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant J.T. has informed this Court that he no longer wishes to pursue this appeal

and has filed a motion to dismiss it. Appellant’s counsel states that he has conferred with counsel

for appellee Texas Department of Family and Protective Services, which does not oppose this

motion. We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                             __________________________________________

                                             Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed on Appellant’s Motion

Filed: July 10, 2015